7)                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   ALLOWANCE
1.    Claims 1-4 and 6-10 are allowable while 5 is cancelled. 
2.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of an air duct assembly is disposed on the compartment wall positioned at a transverse side portion of the compartment; the inner cover housing has an air guide plate cover portion disposed corresponding to the outer cover housing, and an air outlet cylinder portion perpendicular to the air guide plate cover portion and extending from a back end of the air guide plate cover portion to a middle portion of a back side of the compartment; and the air outlet is formed in a front side of the air outlet cylinder portion, so that air in the internal accommodating cavity flows forward via the air outlet to enter the compartment.
3.      Closest prior art: Jinzhao (CN102393116, see attached translation) in view of Zhao et al. (W02016082533, see attached translation). In regards to claim 1, Jinzhao discloses an air duct assembly (air channel or air duct assembly 200; Figs. 1-9), configured to supply air (air from external of chamber 110; Fig. 1) to a compartment (chamber 110), and comprising: an outer cover housing (equivalent to sealing block 320), configured to be fixed to an outer side of a compartment wall (wall of chamber 110) defining the compartment (refer to Fig. 1), an external accommodating cavity (340, air space cavity) being defined inside the outer cover housing (320); and an inner cover .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                

                                                 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763    
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763